DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02 August 2021, with respect to the rejection of claims 1, 2, 9, 10, 11 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by SHEKHAWAT et al. (WO 2012/044811 A1) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest the prior art of record fails to teach and/or suggest a method of performing subsurface imaging of one or more embedded structures in a substrate underneath a substrate surface, the method being performed using an atomic force microscopy system, wherein the atomic force microscopy system comprises a probe with at least one probe tip, and a sensor for sensing a position of the probe tip for detecting probe tip motion, the method comprising, in combination with the other recited steps, applying, using at least one first signal application actuator, a first acoustic input signal to the substrate; applying, using at least one second signal application actuator, a second acoustic input signal to the substrate; wherein the first acoustic input signal comprises a first signal component and a second signal component, especially wherein the first signal component has a frequency below 250 megahertz and the second signal component has either: a frequency below 2.5 megahertz or a frequency providing a difference frequency of at most 2.5 megahertz with the first signal component, so as to enable analysis of an induced stress field in the substrate; and wherein the second acoustic input signal comprises a third signal component having a frequency above 1 gigahertz, so as to provide, in the output signal at least one of the group consisting of: a return signal including a scattered fraction of the second acoustic input signal scattered from the embedded structures; and a transmitted second acoustic input signal whose wave-front is distorted due to scattering from the embedded structures.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855